Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed housing and how it is interrelated/connected to the other components of the claimed system is not definite. There is no antecedent basis for the housing as recited in claims 1 and 11 and the claims do not recite how the structure is related to the other components such that it is not definite what the housing is claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130200064 A1 to Alexander (“Alexander”).
Alexander discloses:
Regarding claim 1, as best understood: 
a container (e.g., mug 400) comprising a base (e.g., base of mug 400) having an annular sidewall (e.g., wall 412) extending therefrom defining an interior volume (e.g., volume inside wall 412) (e.g., Fig. 8 and para 66); 
wherein the annular sidewall terminates at an open upper end (e.g., opening at the top of mug 400 seen in Fig. 8) (e.g., Fig. 8 and para 66); 
a heating element (e.g., heating or cooling element 460) disposed within the housing (e.g., Fig. 8-9 and para 66); 
wherein the housing is configured to removably secure to the base such that heat generated by the heating element is transferred into the interior volume (e.g., Fig. 8-9 and para 66); 
a first power source (e.g., energy storage devices 480) disposed within the housing and operably connected to the heating element (e.g., Fig. 8-9 and para 66); 

wherein the first power source and the second power source are independent (e.g., Fig. 10-12 and para 84-85); 
an activation control (e.g., user interface 695, touch switch buttons 1120) disposed on the housing, wherein the activation control selectively toggles the heating element between an activated state and a deactivated state (e.g., Fig. 12 and 20 and para 88 and 143);
Regarding claim 2, as best understood: the base comprises an internally threaded recess (e.g., a threaded interface between the bottom member 440 and mug 400) disposed centrally on a lower end thereof, such that the internally threaded recess is configured to receive an externally threaded protrusions disposed centrally on an upper side of the housing therein (e.g., Fig. 8-9 and para 70);
Regarding claim 3, as best understood: an upper side of the housing and a lower side of the base comprise a thermally conductive material (e.g., heating or cooling element 460 can be disposed adjacent a bottom surface 420b of the base 420 so as to conduct heat through the base 420 to a top surface 420a of the base 420) (e.g., Fig. 8-9 and para 67);
Regarding claim 4, as best understood: the container comprises a thermally insulating material (e.g., insulative member 470) (e.g., Fig. 8-9 and para 66);
Regarding claim 5, as best understood: an indicator light (e.g., indicator light which tells the user that the heating or cooling system 455, 655 has been activated) disposed on the housing, the indicator light configured to illuminate when the heating element is in the activated state (e.g., para 108);
Regarding claim 6, as best understood: a temperature control (e.g., user interface 695, touch switch buttons 1120, a visual indicator or screen (e.g., digital screen) that can be activated upon turning on of the heating or cooling system 455, 655 (e.g., illustrating an illuminated logo, or temperature mode, or displaying the temperature of the liquid, etc.)) disposed on the housing and operably connected to the heating element, wherein the temperature control is configured to adjust an output temperature of the heating element (e.g., Fig. 12 and 20 and para 88, 108 and 143);
Regarding claim 7, as best understood: a display (e.g., user interface 695, touch switch buttons 1120, a visual indicator or screen (e.g., digital screen) that can be activated upon turning on of the heating or cooling system 455, 655 (e.g., illustrating an illuminated logo, or temperature mode, or displaying the temperature of the liquid, etc.)) disposed on the housing, wherein the display is configured to display a temperature set by the temperature control (e.g., Fig. 12 and 20 and para 88, 108 and 143);
Regarding claim 8, as best understood: the container tapers radially from the open upper end towards the base, such that the open upper end comprises a diameter greater than that of the base (e.g., Fig. 10-15);
Regarding claim 9, as best understood: the housing tapers radially from the upper side thereof towards a lower side thereof, such that the upper side comprises a diameter greater than that of the lower side, wherein the housing and the container taper at identical angles (e.g., Fig. 10-15);
Regarding claim 10, as best understood: a handle (e.g., handle 414) disposed on an exterior surface of the container (e.g., Fig. 8 and para 66);
Regarding claim 11, as best understood: 
a container (e.g., mug 400) comprising a base (e.g., base of mug 400) having an annular sidewall (e.g., wall 412) extending therefrom defining an interior volume (e.g., volume inside wall 412) (e.g., Fig. 8 and para 66); 

a heating element (e.g., heating or cooling element 460) disposed within the housing; wherein the housing is configured to removably secure to the base such that heat generated by the heating element is transferred into the interior volume (e.g., Fig. 8-9 and para 66); 
wherein an exterior surface of the container and an outer surface of the housing are aligned when the housing is secured to the base (e.g., Fig. 8-9 and para 66); 
a first power source (e.g., heating or cooling element 460) disposed within the housing and operably connected to the heating element (e.g., Fig. 8-9 and para 66); 
an outlet (e.g., wireless power transmitter can be electrically connected to a power source (not shown), such as a wall outlet, via a power cord (not shown)) disposed on the housing, wherein the outlet is configured to operably connect the heating element to a second power source (e.g., wall outlet) (e.g., Fig. 10-12 and para 84-85); 
wherein the first power source and the second power source are independent (e.g., Fig. 10-12 and para 84-85); 
an activation control (e.g., user interface 695, touch switch buttons 1120) disposed on the housing, wherein the activation control selectively toggles the heating element between an activated state and a deactivated state (e.g., Fig. 12 and 20 and para 88 and 143);
Regarding claim 12, as best understood: the base comprises an internally threaded recess (e.g., a threaded interface between the bottom member 440 and mug 400) disposed centrally on a lower end thereof, such that the internally threaded recess is configured to receive an externally threaded protrusions disposed centrally on an upper side of the housing therein (e.g., Fig. 8-9 and para 70);
Regarding claim 13, as best understood: an upper side of the housing and a lower side of the base comprise a thermally conductive material (e.g., heating or cooling element 460 can be disposed 
Regarding claim 14, as best understood: the container comprises a thermally insulating material (e.g., insulative member 470) (e.g., Fig. 8-9 and para 66);
Regarding claim 15, as best understood: an indicator light (e.g., insulative member 470) (e.g., Fig. 8-9 and para 66) disposed on the housing, the indicator light configured to illuminate when the heating element is in the activated state (e.g., para 108);
Regarding claim 16, as best understood: a temperature control (e.g., user interface 695, touch switch buttons 1120, a visual indicator or screen (e.g., digital screen) that can be activated upon turning on of the heating or cooling system 455, 655 (e.g., illustrating an illuminated logo, or temperature mode, or displaying the temperature of the liquid, etc.)) disposed on the housing and operably connected to the heating element, wherein the temperature control is configured to adjust an output temperature of the heating element (e.g., Fig. 12 and 20 and para 88, 108 and 14);
Regarding claim 17, as best understood: a display (e.g., user interface 695, touch switch buttons 1120, a visual indicator or screen (e.g., digital screen) that can be activated upon turning on of the heating or cooling system 455, 655 (e.g., illustrating an illuminated logo, or temperature mode, or displaying the temperature of the liquid, etc.)) disposed on the housing, wherein the display is configured to display a temperature set by the temperature control (e.g., Fig. 12 and 20 and para 88, 108 and 14);
Regarding claim 18, as best understood: the container tapers radially from the open upper end towards the base, such that the open upper end comprises a diameter greater than that of the base (e.g., Fig. 10-15);
Regarding claim 19, as best understood: the housing tapers radially from the upper side thereof towards a lower side thereof, such that the upper side comprises a diameter greater than that of the lower side, wherein the housing and the container taper at identical angles (e.g., Fig. 10-15); and
Regarding claim 20, as best understood: a handle (e.g., Fig. 10-15) disposed on the exterior surface of the container (e.g., Fig. 8 and para 66).
To the extent that it may be argued that the Fig. 8 embodiment of Alexander does not disclose all of the claimed subject matter, such as an outlet and an activation control, it would have been obvious to one of ordinary skill in the art to modify the Fig. 8 embodiment of Alexander by the Fig. 10-12 and 20 embodiments in order to charge the base and to control the heating of the mug and the contents of the mug.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 29, 2021